United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2309
                                   ___________

Ernest Sam Kojo-Kwarteng,             *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Washington University; Washington     * Eastern District of Missouri.
University Police Department; Denise  *
Doner; Robert Browning; Otha          *      [UNPUBLISHED]
Overholt,                             *
                                      *
            Appellees.                *
                                 ___________

                         Submitted:    December 7, 1998

                               Filed: December 16, 1998
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       Ernest Sam Kojo-Kwarteng appeals from the final judgment entered in the
District Court1 for the Eastern District of Missouri granting summary judgment in
favor

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
of his former employer, Washington University, in Kwarteng&s employment
discrimination suit. Upon a thorough review of the record and the parties& briefs, we
conclude that the grant of summary judgment was warranted. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-